DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7, 19-22, Species III in the reply filed on 10/06/2021 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, II, IV, V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poucher (US 2001/0045470).
Regarding Claim 1, Poucher discloses an over/under voltage protection circuit, comprising: 
a voltage input terminal (output terminal of temperature sensor providing an output voltage  proportional to the temperature, output terminal of temperature sensor 21 providing voltage proportional to the temperature, Figures 1, 2, Paragraphs9, 34 respectively); 
a digital-to analog converter (comprising 2, 22, Figures 1, 2 respectively); 
a comparator (3, 23, Figures 1, 2 respectively) comprising: a first input coupled to an output of the digital-to-analog converter (input of 3 coupled to an output of 2, input of 23 coupled to an output of 22, Figures 1, 2 respectively); and a second input coupled to the voltage input terminal (input of 3 coupled to the voltage input terminal/output from 1, Figure 1, input of 23 coupled the voltage output terminal/output from 21, Figure 2); and 
a control circuit (5, 24, Figures 1, 2 respectively) comprising: an output coupled to an input of the digital-to-analog converter (output of 5 coupled to the input of 2, Figure 1, output of 24 coupled to the input of 23, Figure 2); and an input coupled to an output of the comparator (input of 5 coupled to an output of 3, Figure 1, input of 24 coupled to an output of 23, Figure 2); 
wherein the control circuit is configured to set the digital-to-analog converter to generate an overvoltage fault threshold responsive to the output of the comparator indicating that voltage of a signal at the voltage input terminal exceeds a threshold 
Regarding Claim 2, Poucher discloses the over/under voltage protection circuit of claim 1, wherein the threshold currently generated by the digital-to-analog converter an overvoltage warning threshold, an under voltage warning threshold, or an under voltage fault threshold (Figures 1, 2, Paragraphs 22, 44, Claim 1, overvoltage fault threshold corresponding to 90°C (“temperature-equivalent signal” corresponding to 90°C, Paragraphs 22-23), Paragraphs 25-29).
Regarding Claim 4, Poucher discloses the over/under voltage protection circuit of claim 1, wherein the control circuit is configured to set the digital-to-analog converter to generate an over voltage warning threshold responsive to the voltage of the signal at the voltage input terminal being less than the overvoltage fault threshold (Paragraphs 22, 44 respectively, Claim 1, overvoltage fault threshold corresponding to 90° C and under voltage fault threshold, Paragraphs 25-29). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Poucher (US 2001/0045470) in view of Valley (US 4,743,779).
Regarding Claim 3, Poucher discloses the over/under voltage protection circuit of claim 2, wherein: the overvoltage fault threshold is greater than a second/warning over voltage threshold (Paragraphs 22, 44, Claim 1, overvoltage fault threshold corresponding to 90° C and under voltage fault  threshold, Paragraphs 25-29). Poucher also discloses the counter logic to program/set that can be configured to any number of voltage thresholds (Paragraph 16).
Poucher does not specifically disclose additional voltage thresholds to have an under voltage warning threshold, an under voltage fault threshold and that the overvoltage warning threshold is greater than the under voltage warning threshold; and the under voltage warning threshold is greater than the under voltage fault threshold. 
Valley discloses an over/under voltage protection circuit (Figures 1-2) comprising a comparator (100, Figure 1) with an over voltage fault output and an under voltage fault output and an adjustable window circuit and voltage thresholds including an over voltage fault threshold (152, Figure 2), under voltage fault threshold (154, Figure 2), an overvoltage warning threshold (156, Figure 2), an under voltage warning threshold (158, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the over/under voltage protection circuit of Poucher, additional voltage thresholds as taught by Valley, to provide fault indications when one or both fault thresholds are exceeded and a more precise fault indication as the monitored voltages approaching the threshold voltages (Valley, Column 1, lines 15-30). 
Regarding Claim 5, Poucher discloses the over/under voltage protection circuit of claim 1, wherein the control circuit is configured to set the digital-to-analog converter to generate an over voltage warning threshold responsive to the voltage of the signal at the voltage input terminal being less than the overvoltage fault threshold (Paragraphs 22, 44 respectively, Claim 1, overvoltage fault threshold corresponding to 90° C and under voltage fault threshold, Paragraphs 25-29). Poucher also discloses the counter logic to program/set that can be configured to any number of voltage thresholds (Paragraph 16). 
Poucher does not specifically disclose additional voltage thresholds to have an under voltage warning threshold, an under voltage fault threshold and the control circuit being configured to set the digital-to-analog converter to generate an under voltage 
Valley discloses an over/under voltage protection circuit (Figures 1-2) comprising a comparator (100, Figure 1) with an over voltage fault output and an under voltage fault output and an adjustable window circuit and voltage thresholds including an over voltage fault threshold (152, Figure 2), under voltage fault threshold (154, Figure 4), an overvoltage warning threshold (156, Figure 2), an under voltage warning threshold (158, Figure 2), and the overvoltage fault threshold is greater than the overvoltage warning threshold (152 greater than 156, Figure 2); the overvoltage warning threshold is greater than the under voltage warning threshold (156 greater than 158, Figure 2); and the under voltage warning threshold is greater than the under voltage fault threshold (156 greater than 154, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the DAC in the over/under voltage protection circuit of Poucher to generate additional voltage thresholds taught by Valley, to provide fault indications when one or both fault thresholds are exceeded and a more precise fault indication as the monitored voltages approaching the threshold voltages (Valley, Column 1, lines 15-30). 
Regarding Claim 6, Poucher discloses the over/under voltage protection circuit of claim 1, wherein the control circuit is configured to set the digital-to-analog converter to generate an over voltage warning threshold responsive to the voltage of the signal at the voltage input terminal being less than the overvoltage fault threshold (Paragraphs 22, 44 respectively, Claim 1, overvoltage fault threshold corresponding to 90° C and 
Poucher does not specifically disclose additional voltage thresholds to have an under voltage warning threshold, an under voltage fault threshold and the control circuit being configured to set the digital-to-analog converter to generate an under voltage fault threshold responsive to the voltage of the signal at the voltage input terminal being less than an under voltage warning threshold. 
Valley discloses an over/under voltage protection circuit (Figures 1-2) comprising a comparator (100, Figure 1) with an over voltage fault output and an under voltage fault output and an adjustable window circuit and voltage thresholds including an over voltage fault threshold (152, Figure 2), under voltage fault threshold (154, Figure 4), an overvoltage warning threshold (156, Figure 2), an under voltage warning threshold (158, Figure 2), and the overvoltage fault threshold is greater than the overvoltage warning threshold (152 greater than 156, Figure 2); the overvoltage warning threshold is greater than the under voltage warning threshold (156 greater than 158, Figure 2); and the under voltage warning threshold is greater than the under voltage fault threshold (156 greater than 154, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the DAC in the over/under voltage protection circuit of Poucher to generate the additional voltage thresholds taught by Valley, to provide fault indications when one or both fault thresholds are exceeded and . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poucher (US 2001/0045470) in view of Nagda et al. (US 8,624,653).
Regarding Claim 7, Poucher does not disclose the over/under voltage protection circuit of claim 1, further comprising a multiplexer comprising: a first input coupled to the voltage input terminal; a second input coupled to a reference voltage source; and an output coupled to the second input of the comparator. Nagda discloses an electronic circuit (Figures 2-3) comprising a multiplexer (200, Figures 2-3), a comparator (), a digital to analog converter (DAC) (210, Figures 2-3), and a control circuit (260, Figures 2-3), the multiplexer comprising: a first input coupled to the voltage input terminal (one of V10-V14 coupled to DAC 210); a second input coupled to the reference voltage source (V15 coupled to 246); and an output coupled to the second input of the comparator (VO0/232 coupled to comparator 240). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a multiplexer in the over/under voltage protection circuit of Poucher, such that input voltages to the comparator can be selectively controlled a plurality of input voltages.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 2007/0083582) in view of Valley (US 4,743,779).
Regarding Claims 19-22, Chambers discloses a computer system (Figures 1-6), comprising: 
a processor (104, Figure 1); 
a power supply coupled to the processor (150, Figure 1); and 

a digital-to analog converter (1108, Figure 1); 
a comparator (106, Figure 1, Paragraph 41) comprising: a first input (VREF at negative input terminal, Figure 1) coupled to an output of the digital-to-analog converter (VREF coupled to node 114/output of DAC 108, Figure 1); and a second input (VMOUT at positive input terminal, Figure 1) coupled to an output of the power supply (VMOUT coupled to node 112 receiving power supply voltage 150, Figure 1); 
a control circuit (110, Figure 1) comprising: an output coupled to an input of the digital-to-analog converter (output 120 from control circuit 110 coupled to input of DAC 108, Figure 1); and an input coupled to an output of the comparator (input of 110 receiving output COMP at node 116, Figure 1); 
wherein the control circuit is configured to: 
set the digital-to-analog converter to generate a voltage threshold responsive to an input voltage at the second input of the comparator exceeding a current voltage threshold at the first input of the comparator (Paragraph 41, “The comparator output signal is a 1-bit comparison result indicating whether the voltage VMOUT is greater than voltage VREF”), and selecting 11 voltage levels for VREF between an upper voltage level and lower voltage level for comparison by the comparator (Paragraph 55, the power supply voltage Vdd (Vdd/2) is used as the reference voltage VREF.  Specifically, digital control circuit 110 generates reference select signal refsel[10:0] to  select a voltage level of the 11 comparison voltage levels that is equal to or nearest to Vdd/2.  Voltage Vs, being either voltage Vdd or voltage Vss, is either greater than or less than 
Chambers does not specifically disclose an over/under voltage protection circuit and does not disclose an overvoltage fault threshold, an under voltage fault threshold, an overvoltage warning threshold and under voltage warning threshold and the conditions to generate the thresholds as recited in the claim. 
Valley discloses an over/under voltage protection circuit (Figures 1-2) comprising a comparator (100, Figure 1) with an over voltage fault output and an under voltage fault output and an adjustable window circuit and voltage thresholds including an over voltage fault threshold (152, Figure 2), under voltage fault threshold (154, Figure 2), an overvoltage warning threshold (156, Figure 2), an under voltage warning threshold (158, Figure 2), and the overvoltage fault threshold is greater than the overvoltage warning threshold (152 greater than 156, Figure 2); the overvoltage warning threshold is greater than the under voltage warning threshold (156 greater than 158, Figure 2); and the under voltage warning threshold is greater than the under voltage fault threshold (156 greater than 154, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select thresholds in the computer system of Chambers, as over voltage fault threshold, under voltage fault, over voltage warning threshold and under voltage warning threshold as taught by Valley, and set the overvoltage warning threshold close to the overvoltage fault threshold and the under voltage warning threshold lower than the overvoltage warning threshold and close to the under voltage fault threshold and configure the DAC to set/include over/under voltage . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teggatz (US 2010/0014203) discloses a monitoring circuit comprising a reference generator and a comparator and teaches plurality of warning thresholds (Figures, Paragraph 37); Tanabe (US 2016/0365822) discloses a protection circuit (Figures 1-4) protecting a system from various fault conditions including under-voltage, over-voltage and over-temperature (Paragraph 14) and teaches setting thresholds including a warning threshold and a fault threshold (Paragraph 58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 11/04/2021